The facts reported by the referee establish (1) that the defendant, city marshal of Portsmouth, desired to arrest Walters; (2) that the plaintiff rendered necessary and valuable services in accomplishing it, as the defendant's servant or agent, expecting to be paid for them; (3) that the defendant, knowing these facts, accepted the services, intending to pay for them, and afterwards, on receiving the reward, promised the warden that he would do so.
If a person acts as an agent, without authority, and the principal, after full knowledge of the transaction, ratifies its it Will be his act, the same as if he had originally given the authority; and the agent will be entitled to the same rights and remedies, and to the same compensations, as if he had acted within the scope of an acknowledged original authority. Story on Agency, s. 244.
If the case does not show an original employment of the plaintiff, or a request to assist in the arrest and return of the convict, it clearly shows that the defendant accepted and ratified whatever the plaintiff did, and that the defendant is liable to pay a reasonable compensation for the same. Hatch v. Taylor, 10 N.H. 538; Low v. Railroad, 45 N.H. 370; S.C.,46 N.H. 284.
Judgment on the report. *Page 394